Title: To George Washington from Fielding Lewis, 4 February 1776
From: Lewis, Fielding
To: Washington, George



Dear Sir
[Fredericksburg] February the 4th 1776

Your favour of the 25th Decr I have recd with one from George by Mr Matthews, I approve much of your caution in bestowing Commissions, more especially on a Relation, I hope George may be servicible to you in some other way, as you must have occasion for some person to do some little things that you

can confide inn, George writes me that he shall have occasion for some necessarys, anything he may want please to furnish, and your Order for the amount shall be paid on sight. we are making preperation to receive the Enemy should any appear in the Spring in the whole we have & are raising nine Regiments which are expected to be ready by the last of March our Convention have at last appointed some of your Old Officers to the Command of the Regiments Vizt

               
                  
                  
                  
                  Colo.
                  L. C.
                  Majr
               
               
                  1
                  st
                  Regimt
                  Patrick Henry
                  Christian
                  
               
               
                  2
                  d
                  
                  Wm Woodford
                  Scott
                  A. Spotswood
               
               
                  3
                  
                  
                  Hugh Mercer
                  Go: Weedon
                  Marshall
               
               
                  4
                  
                  
                  Mor: Buckner
                  Wm Elliott
                  Hendricks
               
               
                  5
                  
                  
                  Wm Dangerfield
                  Geo: Matthew
                  McClanahan
               
               
                  6
                  
                  
                  A. Stephens
                  Fleming
                  
               
               
                  7
                  
                  
                  Wm Peachey
                  
                  
               
               
                  8
                  
                  EasternShoar
                  
                  
                  
               
               
                  9
                  
                  GermanRegimt
                  German officers
                  
                  
               
            
I do not recollect the other Officers nor have I placed them according to seniority.
One Company of Artillery: the Minute Men are continued but expect they never will be compleat as the Regiments may be recruted out of the Minute Men, we are also preparing a Naval force Two Row Gallys one to carry one 18 pounder & the other a 12 pounder Mann Page Esqr. & myself are to build immediately at this place, and I expect other Vessels are preparing in the different parts of the Country, many attempts are making to procure Powder from abroad, and numbers are now making Salt Petre which succeeds beyond expectation, my Son John brings this as far as Philadelphia where he is procuring persons to build a Powder Mill & a Powder maker Sulpher we have abundance of; I expected the Parliament would have repealed the American oppressive Acts; as persevering must I think ruin England, which I hoped they would have been sensible off, and had it been so, we should have had peace by the Month of

March as I mentioned to you; we have just heard that our Ships of Warr are arrived from Philadelphia, and that an engagement must have hapned before this, we are impatiently expecting some Acct of the matter God send us success & that our most inveterate enemy Dunmore may be among the first slain Our little Manufactory improves daily I expect by the last of March we shall be able to make Ten Muskets compleat ⅌ Day, we have been mostly imploy’d in reparing Old Gunns since we began and had only one Gunn Lock maker who has instructed many others who begin to be very expert we make now 35 ⅌ week and increasing, most of the Locks which Ld Dunmore stole away from the musquets in the Magazeen are now replaced by our Workmen: I propose making a Rifle next week to carry a quarter of pound Ball. if it answers my expectation a few of them will keep off Ships of Warr from our narrow Rivers, and will be usefull in the beginning of an engagemt by Land.
I have not heard anything of Barron lately, expect he will take advantage of the times nor has Mr Newton wrote me a line about it, I beleive he has to Mr Lund Washington; Mr Ben: Harrison is now in this neighbourhood expect to get some information by him as his Relation is in the same situation with you having sold Belfour a quantity of Flower at the same time, no money is paid among us only by those who have been able to supply provisions, to the Country, I have got clear of some of my Flower that way and am sending a venture to procure Powder & Arms.
we have been much dejected here at the misfortune of loosing Genl Montgomery & our miscarriage agst Quebeck. yet are hopefull that our Army will yet get the place before Carlton can receive any assistance I wish you success Health & Happiness and am Dr Sir with my respects to Mrs Washington Mr & Mrs Custis Your most Affectionate Humble Servant

Fielding Lewis

